DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in ¶45 and ¶47 the reference character “3” is used to designate “rear wheels”, however the rear wheels are “5” in the specification and the drawings.  The specification does not disclose what element is the block “3” in Fig 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al (US 9,815,367).
Maruyama et al disclose a reaction force control system for a pedal, comprising: a pedal (30) that controls a driving condition of a vehicle; and a reaction force generator (26) that generates a reaction force against a pedal force applied to the pedal (30), and that changes the reaction force (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all structural limitations of the claim. see MPEP 2114), wherein the reaction force control system is configured to select the reaction force applied to the pedal from at least a first reaction force that is selected during normal propulsion of the vehicle (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114), and a second reaction force that is greater than the first reaction force (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114), the reaction force control system comprises a controller (139) that controls the reaction force applied to the pedal (30), and the controller (139)  is configured to determine a satisfaction of a condition to reduce the reaction force applied to the pedal from the second reaction force to the first reaction force in a case that the second reaction force is selected, and execute a gradual reduction control to reduce the reaction force applied to the pedal gradually from the second reaction force to the first reaction force at a rate slower than a rate to reduce the reaction force applied to the pedal immediately from the second reaction force to the first reaction force (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 2, the condition to reduce the reaction force applied to the pedal from the second reaction force to the first reaction force includes: a fact that a depression of the pedal is increased or decreased from a position of the pedal at a point when the reaction force applied to the pedal was increased to the second reaction force; and a fact that the pedal force applied to the pedal is increased or decreased from a pedal force applied to the pedal at the point when the reaction force applied to the pedal was increased to the second reaction force (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 3, the gradual reduction control includes a control to reduce the reaction force applied to the pedal gradually from the second reaction force to the first reaction force at a rate slower than a rate to reduce the reaction force immediately from the second reaction force to the first reaction force in response to a transmission of the command signal to reduce the reaction force (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 4, the gradual reduction control includes: a control to reduce the reaction force applied to the pedal gradually from the second reaction force to the first reaction force in accordance with a change in any one of the depression of the pedal, the pedal force applied to the pedal, an elapsed time from a point at which the condition to reduce the reaction force from the second reaction force to the first reaction force has been satisfied, and a non-linear function determined employing any one of the depression of the pedal, the pedal force applied to the pedal and the elapsed time as a parameter (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 5, the controller (139) is further configured to set a range of the depression of the pedal or the pedal force applied to the pedal in which the second reaction force is maintained without executing the gradual reduction control, even if the depression of the pedal or the pedal force applied to the pedal is changed, and the condition to reduce the reaction force applied to the pedal from the second reaction force to the first reaction force includes a fact that the depression of the pedal or the pedal force applied to the pedal is changed to exceed the range of the depression of the pedal or the pedal force applied to the pedal in which the second reaction force is maintained (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 6, the controller (139) is further configured to set a range of the depression of the pedal or the pedal force applied to the pedal in which the second reaction force is maintained without executing the gradual reduction control, even if the depression of the pedal or the pedal force applied to the pedal is changed, and the condition to reduce the reaction force applied to the pedal from the second reaction force to the first reaction force includes a fact that the depression of the pedal or the pedal force applied to the pedal is changed to exceed the range of the depression of the pedal or the pedal force applied to the pedal in which the second reaction force is maintained (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 7, the range of the depression of the pedal or the pedal force applied to the pedal in which the second reaction force is maintained is set only in a range from the position of the pedal or the pedal force applied to the pedal at which the second reaction force was selected, in a direction to reduce the depression of the pedal or the pedal force applied to the pedal (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 8, the elapsed time from the point at which the condition to reduce the reaction force from the second reaction force to the first reaction force has been satisfied includes an elapsed time counted from a point at which the change in the depression of the pedal or the pedal force applied to the pedal exceeds the range of the depression of the pedal or the pedal force applied to the pedal in which the second reaction force is maintained (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 9, the controller (139) is further configured to detect the depression of the pedal or the pedal force applied to the pedal during execution of the gradual reduction control, determine that the depression of the pedal or the pedal force applied to the pedal is not changed for a predetermined period of time, or that the depression of the pedal or the pedal force applied to the pedal being increased is reduced, and increase the reaction force applied to the pedal to the second reaction force, if the depression of the pedal or the pedal force applied to the pedal is not changed for the predetermined period of time, or the depression of the pedal or the pedal force applied to the pedal being increased is reduced during execution of the gradual reduction control (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 10, the controller (139) is further configured to increase the reaction force applied to the pedal to the second reaction force if a predetermined pre-conditional control has been commenced and a starting condition to increase the reaction force applied to the pedal to the second reaction force is satisfied, and execute the gradual reduction control if the pre-conditional control has been cancelled and the depression of the pedal or the pedal force applied to the pedal is reduced in a situation that the second reaction force is applied to the pedal (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 11, the gradual reduction control includes a control to reduce the reaction force applied to the pedal gradually from the second reaction force to the first reaction force in accordance with a change in the depression of the pedal or the pedal force applied to the pedal (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 12, the controller (139) is further configured to increase the reaction force applied to the pedal to the second reaction force if a predetermined preconditional control has been commenced and a starting condition to increase the reaction force applied to the pedal to the second reaction force is satisfied, execute the gradual reduction control if the pre-conditional control has been cancelled and the depression of the pedal or the pedal force applied to the pedal is maintained to a constant value in a situation that the second reaction force is applied to the pedal, and the gradual reduction control includes a control to reduce the reaction force applied to the pedal from the second reaction force to the first reaction force in accordance with an elapsed time from a point at which the pre-conditional control has been cancelled (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 13, the controller is further configured to detect the of the pedal or the pedal force applied to the pedal during execution of the gradual reduction control, determine that the depression of the pedal or the pedal force applied to the pedal is not changed for a predetermined period of time, and reduce the reaction force applied to the pedal from the second reaction force to the first reaction force in accordance with an elapsed time from a point at which the depression of the pedal or the pedal force applied to the pedal has been maintained to a constant value, if the depression of the pedal or the pedal force applied to the pedal is not changed for the predetermined period of time (The controller (139) is capable of being programmed to perform the recited limitations; and A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120109481 	pedal
US 20120216652 	pedal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656